Case 19-40447      Doc 5    Filed 01/28/19    Entered 01/28/19 13:14:10        Main Document
                                             Pg 1 of 8
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                        ) Case No. 19-40447
Richard & Janice Cheers,                      ) Chapter 13
                                              )
SSN: XXX-XX-8810                              )
SSN: XXX-XX-5883                              )
Debtor(s)                                     )
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                _X_ Included
                                                                   ___ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $1,955.00 per month for 60 months.
Case 19-40447       Doc 5    Filed 01/28/19    Entered 01/28/19 13:14:10      Main Document
                                              Pg 2 of 8

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:
  CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)



3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:
  CREDITOR NAME                MONTHLY PAYMENT

  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:
  CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING


  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.
  CREDITOR NAME                MONTHLY PAYMENT



                                                2
Case 19-40447     Doc 5     Filed 01/28/19    Entered 01/28/19 13:14:10        Main Document
                                             Pg 3 of 8

  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:
  CREDITOR NAME                MONTHLY PAYMENT                      BY DEBTOR/TRUSTEE
  Home Point Financial               $1,328.00                             Debtor

  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:
  CREDITOR NAME                        TOTAL AMOUNT DUE             INTEREST RATE


3.4     Attorney Fees. Pay Debtor's attorney $2,387.00 in equal monthly payments over 18
 months (no less than 12 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:
  CREDITOR NAME       TOTAL AMOUNT DUE               CURE PERIOD           INTEREST RATE
  Home Point Financial       $0.00                   48 Months                 0.00%

  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 6.75% interest:
  CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST
  Ally                    $33,740.00                   60 Months                $39,848.00
  AmeriCredit             $48,803.00                   60 Months                $57,637.00

  (C) Secured claims subject to modification. Pay all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 6.75% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid
  over the plan length.
  CREDITOR             BALANCE DUE        FMV        REPAY PERIOD           TOTAL w/ INTEREST
  Collector of Revenue $1,006.00       $10,000.00      60 Months                 $1,189.00

  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:
  CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD          INTEREST RATE


  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to

                                                 3
Case 19-40447      Doc 5    Filed 01/28/19    Entered 01/28/19 13:14:10       Main Document
                                             Pg 4 of 8
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7      Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
  pay claim in full with interest rate as identified below:
  CREDITOR NAME         EST TOTAL DUE         TRUSTEE/CO-DEBTOR        INTEREST RATE


  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
  recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
  by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
  Regular payments that become due after filing shall be paid directly by Debtor(s):
  CREDITOR              TOTAL DUE             TOTAL AMOUNT PAID BY TRUSTEE



 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:
  CREDITOR NAME                       TOTAL AMOUNT DUE
  Collector of Revenue                     $1,404.83
  IRS                                       $635.44

 3.9     Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $112,790.79. Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $1,853.73 Amount required to be
  paid to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
  guarantees a minimum of $1,853.73 (Dollar amount or 100%) will be paid to non-priority
  unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      □ Any deficiency shall be paid as non-priority unsecured debt.
       □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.
  CREDITOR                  COLLATERAL


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:
  CREDITOR                  CONTRACT/LEASE

                                                4
Case 19-40447       Doc 5    Filed 01/28/19     Entered 01/28/19 13:14:10        Main Document
                                               Pg 5 of 8

Part 4.           OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1    Upon confirmation of this plan and after the expiration of the claims bar date, the debtor
may limit future notice of matters in this case to parties affected by the relief sought and parties
who file claims or notice requests or entries of appearance with the clerk of court.

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.




                                                  5
Case 19-40447    Doc 5   Filed 01/28/19    Entered 01/28/19 13:14:10    Main Document
                                          Pg 6 of 8

Part 7.      CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:_1/25/2019__ DEBTOR:_/s/ Richard Cheers____________
                                 Richard Cheers

DATE:_1/25/2019__ DEBTOR:_/s/ Janice Cheers_____________
                                 Janice Cheers

DATE:_1/25/2019__ ___/s/ David N. Gunn__________________
                  David N. Gunn, #54880MO
                  2249 S. Brentwood Blvd.,
                  St. Louis, MO 63144
                  Tel: 314-961-9822
                  Fax: 314-961-9825
                  generalmail@thebkco.com




                                            6
Case 19-40447        Doc 5      Filed 01/28/19       Entered 01/28/19 13:14:10         Main Document
                                                    Pg 7 of 8
                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

In Re:                                                 )
                                                       )   Case No. 19-40447
Richard & Janice Cheers,                               )
                                                       )
                                                       )
                                                       )
                                                       )   Chapter 13
                             Debtor(s)-Movant(s),      )

                                      CERTIFICATE OF SERVICE

               I certify that a true and correct copy of the foregoing document was filed
electronically on January 28, 2019 with the United States Bankruptcy Court, and has been served
on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
Electronic Mail Notice List.
         I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, address to those parties listed below on January 28,
2019.
                                  The Consumer Law Center of Saint Louis, LLC



                                                    /s/ Samantha Smith
                                                    Samantha Smith, Legal Assistant

 Ally Financial                         AmeriCredit/GM Financial        Axcess Financial
 Attn: Bankruptcy Dept                  Attn: Bankruptcy                7755 Montogomery Road
 Po Box 380901                          Po Box 183853                   Suite 400
 Bloomington, MN 55438                  Arlington, TX 76096             Cincinnati, OH 45236


 Bank Of America                        Capital One                     Chase Card Services
 4909 Savarese Circle                   Attn: Bankruptcy                Correspondence Dept
 Fl1-908-01-50                          Po Box 30285                    Po Box 15298
 Tampa, FL 33634                        Salt Lake City, UT 84130        Wilmington, DE 19850


 Citibank North America                 Citibank/Exxon Mobile           Citibank/The Home Depot
 Citibank Corp/Centralized              Centralized Bankruptcy          Attn: Recovery/Centralized
 Bankruptcy                             Po Box 790034                   Bankruptcy
 Po Box 790034                          St Louis, MO 63179              Po Box 790034
 St Louis, MO 63179                                                     St Louis, MO 63179




                                                       7
Case 19-40447          Doc 5    Filed 01/28/19    Entered 01/28/19 13:14:10         Main Document
                                                 Pg 8 of 8
 Citicards Cbna                       CNU of Missouri, LLC          Collector of Revenue
 Citi Bank                            dba CashNet USA LLC           41 South Central
 Po Box 6077                          175 W. Jackson Blvd., Ste     Saint Louis, MO 63105
 Sioux Falls, SD 57117                1000
                                      Chicago, IL 60604

 Collector of Revenue                 Comenity Bank/Gordmans        Credit First National Association
 City of St. Louis                    Attn: Bankruptcy Dept         Attn: Bankruptcy
 1200 Market Street                   Po Box 182125                 Po Box 81315
 Room 110                             Columbus, OH 43218            Cleveland, OH 44181
 Saint Louis, MO 63130
 Credit One Bank                      Dell Financial Services LLC   Home Point Financial Corp
 Attn: Bankruptcy                     Attn: President/CEO           Attn: Correspondence
 Po Box 98873                         Po Box 81577                  11511 Luna Rd, Ste 200
 Las Vegas, NV 89193                  Austin, TX 78708              Farners Branch, TX 75234

 Internal Revenue Service             LoanMe, Inc.                  Mariner Finance
 PO Box 7346                          Attn: Bankruptcy              8211 Town Center Dr
 Philadelphia, PA 19101-7346          Po Box 5648                   Nottingham, MD 21236
                                      Orange, CA 92863
 Missouri Department of Revenue       OneMain Financial             Opportunity Financial, LLC
 Bankruptcy Unit                      Attn: Bankruptcy              130 East Randolph Street
 PO Box 475                           601 Nw 2nd Street             Suite 3400
 301 W. High Street                   Evansville, IN 47708          Chicago, IL 60601
 Jefferson City, MO 65105-0475

 Personal Finance Co                  Personal Finance Co           Scott Credit Union
 Attn: Bankruptcy                     Attn: Bankruptcy              501 Edwardsville Road
 3983 Mexico Rd                       15368 Veterans Memorial       Troy, IL 62294
 St Peters, MO 63376                  Pkwy
                                      Wentzville, MO 63385
 Sun Loan - St. John MO               Sun Loan Company              Syncb/home Dsn Outdr L
 9000 St. Charles Rock Rd.            Attn: Bankruptcy Dept         Attn: Bankruptcy
 Saint Louis, MO 63114                9855 Saint Charles Rock       Po Box 965060
                                      Road                          Orlando, FL 32896
                                      St. Ann, MO 63074

 Synchrony Bank                       Synchrony Bank/Amazon         Synchrony Bank/Walmart
 Attn: Bankruptcy Dept                Attn: Bankruptcy Dept         Attn: Bankruptcy Dept
 Po Box 965060                        Po Box 965060                 Po Box 965060
 Orlando, FL 32896                    Orlando, FL 32896             Orlando, FL 32896
 United States Attorney               Value City Furniture          Visa Dept Store National
 111 South 10th Street 20th Floor     c/o Client Services, Inc.     Bank/Macy's
 Saint Louis, MO 63102                3451 Harry S. Truman Blvd     Attn: Bankruptcy
                                      Saint Charles, MO 63301-      Po Box 8053
                                      4047                          Mason, OH 45040

 Walmart/Synchrony Bank
 c/o EGS Financial Care, Inc
 4740 Baxter Rd.
 Virginia Beach, VA 23462




                                                    8
